Case 4:20-cr-00042-BMM Document 31 Filed 02/08/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA

Plaintiff, PETITION TO OPEN RECORDS

vs.
MAYNARD JOSEPH WHITE BEAR

)
)
)
)
) DOCKET NO. CR 20-42-GF-BMM
)
)
Defendant. )

 

Whereas the above-named defendant has pled guilty to Count 1: Involuntary Manslaughter
and Count 2: Involuntary Manslaughter in the United States District Court for the District of
Montana, the Petitioner requests all records pertaining to the defendant including law enforcement
records: Fort Peck Tribal Court records, Roosevelt County Sheriff Department records, Phillips
County Sheriff Department records, Wolf Point Police records, Roosevelt County District Court
records, Phillips County District Court records, Roosevelt County Justice Court records, Wolf Point
City Court records, Brockton City Court records, Culbertson City Court records, medical records;
Montana Veteran Administration Health Care System and Medical Center records—Miles City and
Fort Harrison, United States Navy personnel records, Northeast Montana Hospital/Trinity Hospital
records, Fort Peck Indian Health Services records, Brockton High School records, Haskell Indian
Nations University—Kansas, Fort Peck Tribal Personnel records, any mental health and/or substance
abuse assessments/evaluations, progress notes and discharge summaries, be made available for the

purpose of preparing a Presentence Investigation Report for the Court.

Antoinette M. Wells
United States Probation Officer

   

 

February 8. 2021
Date

Page 1 of 2
Case 4:20-cr-00042-BMM Document 31 Filed 02/08/21 Page 2 of 2

hereby order this ay of February, 2021, the release of pertinent records concerning

THE COURT pr” CONSIDERED THE AFOREMENTIONED PETITION does
MAYNARD JOSEPH WHITE BEAR including law enforcement records; Fort Peck Tribal Court
records, Roosevelt County Sheriff Department records, Phillips County Sheriff Department records,
Wolf Point Police records, Roosevelt County District Court records, Phillips County District Court
records, Roosevelt County Justice Court records, Wolf Point City Court records, Brockton City
Court records, Culbertson City Court records, medical records; Montana Veteran Administration
Health Care System and Medical Center records—Miles City and Fort Harrison, United States Navy
personnel records, Northeast Montana Hospital/Trinity Hospital records, Fort Peck Indian Health
Services records, Brockton High School records, Haskell Indian Nations University—Kansas, Fort
Peck Tribal Personnel records, any mental health and/or substance abuse assessments/evaluations,
progress notes and discharge summaries law enforcement records; law enforcement records; Cascade
County Youth Court records, Cascade County Youth Probation records, medical records; any mental
health and/or substance abuse assessments/evaluations, progress notes and discharge summaries,

be made available to United States Probation for th rpose of preparing a Presentence

   
 

Investigation Report for the Court.

// LL
VL

HbnoMtble Brian Morris 4

Chief United States District Judge
